Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments

1.	This Non-Final official action is issued for latest claim amendments filed on 12/17/2020 that has been entered and made of record. Please note that applicant had submitted three different claims on the same day, Examiner has selected the most updated amended claim for the examination.

Priority
2.	No acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/17/2020 and 2/0/2022 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Interpretation - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-8 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder VAD unit, VAD process unit, feature extraction unit, feature extraction training unit,  coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Para0133 speech feature extraction apparatus is realized by using items of hardware corresponding to various component  and CPU 10 is a central processing unit-11 in the computer system 100
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103 
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

8. 	Claims 1-2, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Terao et al (US 2009/018260) in view of David Trawick et al  (US 2018/0068653).
9.	Regarding claim 1, Makoto Terao, herein after Terao (US 2009/018260) teaches a  speech feature extraction apparatus (Terao abstract para0013 fig 8 fig 1 teaches an apparatus/system that extracts speech feature values 121 para0046) comprising:
a voice activity detection unit configured to drop non-voice frames from frames corresponding to an input speech utterance (Terao para0076 and 0077 detects the sound signal input110 and determines the sound signal has a voice or not), and 
But Terao further does not clearly teach, However, David J. Trawick et al, herein after Trawick (US 2018/0068653) teaches  calculates a posterior of being voiced for each frame, (Trawick para0005, 0007 fig2/fig4 where the posterior confidence score is calculated for each frame in speech recognition process);
a voice activity  detection  process unit configured to calculate a function value as weights in pooling frames to produce an utterance-level feature (Trawick para0049 fig4 process step 402-410 where the process calculates and produces a confidence score of the utterances) , from a given a voice activity detection posterior (Trawick para0005, 0007 fig2/fig4 where the posterior confidence score is calculated for each frame in speech recognition process); 
an utterance-level feature extraction unit configured to extract an utterance-level feature (Trawick fig4 process 400 step 412 produces the utterance of the audio data of human speech), from the frame on a basis of multiple frame-level features (Trawick fig4 process 400 where the multiple frames are received from the utterance of a human speech), using the function values (Trawick fig 4 step 404 where the frames values are received from the speech utterances).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Terao et al  with concept of method and system of automatic speech recognition using posterior confidence scores by Trawick et al. The motivation for doing so would be to have predictably and advantageously provided posterior of each voice frame from the user speech detection. Therefore, it would have been obvious to combine Terao et al with Trawick et al to obtain the invention as specified in claim 1.
10.	Regarding claim 2, Terao et al in view of Trawick et al teaches the speech feature extraction apparatus according to claim 1, further comprising an utterance-level feature extractor training unit configured to train the utterance-level feature extraction unit (Terao fig1 para0089  data processing unit has feature value extraction means 121 that extracts the feature from the sound signal 110 from the speech) to generate utterance-level feature extraction parameters using the multiple frame-level features and weights (Terao fig1 para0089-0091 where the feature extraction means 121 generates the vowel score from the utterances of the speech) as the function values calculated by the voice activity detection process unit (Terao fig1 data processing unit 120 calculates the utterance values using the process as shown in fig per para 0087).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Terao et al  with concept of method and system of automatic speech recognition using posterior confidence scores by Trawick et al. The motivation for doing so would be to have predictably and advantageously provided posterior of each voice frame from the user speech detection. Therefore, it would have been obvious to combine Terao et al with Trawick et al to obtain the invention as specified in claim 2.
11.	Regarding claim 4, The speech feature extraction apparatus according to claim 2, Wherein the utterance-level feature extractor training means unit utilizes weights from functions of the second posteriors while the posteriors are used in frame dropping (Terao para0007 where the voice model 131 trained means for the utterances with voice model and non-voice model 131 having a posterior probability of the vowel for voice model).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Terao et al  with concept of method and system of automatic speech recognition using posterior confidence scores by Trawick et al. The motivation for doing so would be to have predictably and advantageously provided posterior of each voice frame from the user speech detection. Therefore, it would have been obvious to combine Terao et al with Trawick et al to obtain the invention as specified in claim 4.
12.	Regarding claim 6, The speech feature extraction apparatus according to claim 2,  Wherein utterance-level feature extractor training means unit also utilizes a voice activity detection for obtaining weights for pooling to drop frames (Terao abstract, para0004  fig 8where the feature value extracting means 821  uses the score means for voice and non-voice models for the sound signal input 810).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Terao et al  with concept of method and system of automatic speech recognition using posterior confidence scores by Trawick et al. The motivation for doing so would be to have predictably and advantageously provided posterior of each voice frame from the user speech detection. Therefore, it would have been obvious to combine Terao et al with Trawick et al to obtain the invention as specified in claim 6.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Terao et al (US 2009/018260) in view of David Trawick et al  (US 2018/0068653) in further view of Hori et al (US 2019/0189115)


13.	Regarding claim 7, Terao et al in view of Trawick et al teaches the speech feature extraction apparatus according to claim 1, 
	But further fails to teach, However, Takaaki Hori et al, herein after Hori (US 2019/0189115) teaches Wherein the voice activity detection process unit employs a monotonically increasing and non-linear function defined as one of normalized Odds (Hori para0085 where the processing the acoustic feature enforces the monotonic alignment) , and normalized log Odds (Hori the score of the each feature is computed in Log) , and the utterance-level feature extraction unit extracts an i-vector as a feature (Hori abstract where the extraction of each feature is a vector sequence).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Terao et al  with concept of method and system of automatic speech recognition using posterior confidence scores by Trawick et al and further in view of Hori et al. The motivation for doing so would be to have predictably and advantageously provided posterior of each voice frame from the user speech detection with acostic feature in vector sequence. Therefore, it would have been obvious to combine Terao et al with Trawick et al  and combine with Hori et al to obtain the invention as specified in claim 7.
14.	Regarding claim 8, The speech feature extraction apparatus according to claim 1, Wherein the voice activity detection process unit employs a monotonically
	increasing function (Hori para0085 where the input acostic input feature is being monotonic process), and the utterance-level feature extraction unit extracts a feature using a neural network with at least one pooling layer (Hori para0086 where the neural network module 300 is used for the processing of the acostic features from the user utterances).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Terao et al  with concept of method and system of automatic speech recognition using posterior confidence scores by Trawick et al and further in view of Hori et al. The motivation for doing so would be to have predictably and advantageously provided posterior of each voice frame from the user speech detection with acostic feature in vector sequence with neural network process. Therefore, it would have been obvious to combine Terao et al with Trawick et al  and combine with Hori et al to obtain the invention as specified in claim 7.
15.	Regarding claim 9, the arguments are analogues to claim1, are applicable and is rejected.
16.	Regarding claim 10, the arguments are analogues to claim1, are applicable and is rejected.
Allowable Subject Matter
17.	Claims 3 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677